UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-KSB þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Name of small business issuer in its charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2701 Cambridge Court, Suite 100, Auburn Hills, MI48326 (Address of principal executive offices) (Zip Code) (248)370-9900 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None. Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value OTCBB (Title of class) (Name of exchange on which registered) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ State issuer’s revenues for its most recent fiscal year: As of November 21, 2008, approximately 12,940,684 shares of the Company’s common stock, par value $0.001 per share, were held by non-affiliates, which had a market value of approximately $12,940,684 based on available OTCBB quote of the average between the bid and ask price of $1.00 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock of the registrant outstanding as of November21, 2008 was 32,233,600. Documents Incorporated by Reference: None. Transitional Small Business Disclosure Format (check one): Yes o No þ FORM 10-KSB ECOLOGY COATINGS, INC. SEPTEMBER 30, 2008 TABLE OF CONTENTS Page PART I ITEM 1. Description of Business 1 ITEM 2. Description of Property 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matters to a Vote of Security Holders 10 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 11 ITEM 6. Management’s Discussion and Analysis or Plan of Operation 11 ITEM 7. Financial Statements 15 ITEM 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 15 ITEM 8A. Controls and Procedures 15 ITEM 8B.Other Information 17 PART III ITEM 9. Directors, Executive Officers, Promoters, Control Persons, and Corporate Governance; Compliance with Section16(a) of the Exchange Act 18 ITEM 10. Executive Compensation 19 ITEM 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 ITEM 12. Certain Relationships and Related Transactions, and Director Independence 24 ITEM 13. Exhibits 25 ITEM 14. Principal Accountant Fees and Services 26 Signature Page 28 PART I Except for statements of historical fact, the information presented herein constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as, Ecology Coatings (the “Company”), by and through its management, “anticipates,” “believes,” “estimates,” “expects,” “forecasts,” “foresees,” “intends,” “plans,” “strengthens” or other words of similar import.
